Citation Nr: 1501159	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-29 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen claims of entitlement to service connection for bilateral hearing loss and tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before the undersigned at an April 2013 hearing at the RO.  A transcript has been associated with the file.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2009 rating decision initially denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus; the Veteran did not perfect an appeal on these issues, and the decision became final.

2.  Evidence received since the November 2009 rating decision is new to the claims file, and relates to unestablished facts necessary to substantiate the claims of whether the Veteran has bilateral hearing loss and tinnitus that were incurred in or as a result of active service.



CONCLUSIONS OF LAW

1.  The November 2009 rating decision, denying the claims of service connection for bilateral hearing loss and tinnitus, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been submitted for the claims of entitlement to service connection for bilateral hearing loss and tinnitus; the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a)(2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As to the claim of whether new or material evidence has been received sufficient to reopen entitlement to service connection for bilateral hearing loss and tinnitus, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. New and Material Evidence

In September 2009, the Veteran claimed service connection for bilateral hearing loss and tinnitus.  The claim was denied in a November 2009 rating decision, which found that there was no current disability of either hearing loss or tinnitus and that there was no nexus to service.  The Veteran did not perfect an appeal on these issues.  The Board concludes that the September 2009 rating decision became final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence"; "new evidence" is evidence not previously submitted to agency decision makers, while "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The service connection for bilateral hearing loss and tinnitus was denied in November 2009 for lack of a current disability and no nexus to service.  To reopen, new and material evidence must be received showing current a hearing loss and tinnitus disability and/or nexus to service.

In a February 2011 private examination, the examiner found that the Veteran had a speech discrimination score of 90 percent in the left ear, and linked the Veteran's tinnitus to service.  The Board finds that the evidence is both new and addresses the grounds of the prior final denial, raising a reasonable possibility of substantiating the claim.  The Board concludes that reopening is warranted.  See 38 C.F.R. § 3.156(a).


ORDER

Reopening of a claim for service connection for bilateral hearing loss and tinnitus is granted; the appeal is granted to this extent only.





REMAND

The Board must remand the reopened issues of service connection for bilateral hearing loss and tinnitus for additional development.

At his April 2013 Board hearing, the Veteran testified that while in service he began having temporary hearing loss as a result of loud noises.  He also testified that he sought treatment for this hearing loss from a private treatment provider.  These records are not included within the Veteran's claims file.  In order to satisfy its duty to assist, the VA must make reasonable efforts to assist the Veteran in securing evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The AOJ should request that the Veteran provide information regarding the name of the private treatment provider, as well as the exact dates of treatment.  The AOJ should then attempt to obtain these records and associate them with the claims file.  Alternately, the Veteran should be informed that he may provide any medical records in his possession in support of his claim.

Further, in February 2011, the Veteran underwent an evaluation for his hearing loss and tinnitus.  The puretone results of the audiologic evaluation revealed bilateral hearing within normal limits, under VA standards.  Word recognition scores were measured using the recorded Maryland CNC Word Lists, and scores were 94 percent at 50dB HL in the right ear and 90 percent at 50 dB HL in the left ear.  The examiner then diagnosed binaural tinnitus, and determined, after reviewing the Veteran's reported service and post-discharge history, that it was at least as likely as not that the Veteran's tinnitus was initiated by his exposure to hazardous noise while in the service.  The examiner explained that the Veteran had reported that he would often experience temporary changes in hearing following exposure to weapons fire on the range, and opined that this type of exposure has been known to result in the development of tinnitus.

In February 2012, the Veteran underwent a VA audiological examination.  The examiner determined that the Veteran had puretone thresholds within normal limits.  Maryland CNC speech discrimination scores were 84 percent in the right ear and 96 percent in the left ear, indicating hearing loss in the right ear.  However, the examiner determined that a medical opinion regarding the etiology of the Veteran's hearing loss could not be provided without resort to speculation.  The examiner explained that although the Veteran's word recognition score in the right ear was diagnosed as hearing loss, per VA standards, the Veteran's puretone threshold results, which did not indicate hearing loss in the right ear, likely would not warrant the right ear word recognition score that was obtained.  The examiner also noted that a previous hearing evaluation performed in February 2011 revealed a word recognition score of 94 percent at 50 dB in the right ear.  For these reasons, the examiner recommended further audiologic testing to determine the reliability of the Veteran's word recognition scores.

The examiner also noted that the Veteran reported recurrent tinnitus, stating that he first noticed his tinnitus a couple of years earlier, and describing it as a small ringing in both ears.  The examiner determined that the Veteran's tinnitus was less likely than not a symptom associated with the Veteran's hearing loss, stating that the Veteran reported that he did not notice his tinnitus until only a few years ago and since the Veteran's hearing was within normal limits, it was not likely caused by his noise exposure during service. 

At his April 2013 Board hearing, the Veteran was asked about his statements during the February 2012 examination regarding the onset of his tinnitus.  The Veteran stated that he started having problems a few years ago, but his representative clarified that the Veteran had suffered from tinnitus for a while, but it had become unbearable within the last couple years.  When asked whether his tinnitus was continuous, the Veteran responded "It's there and then it ain't there."

Pursuant to the February 2012 VA examiner's recommendation regarding the inconsistent testing results, the Board finds that a new VA examination is warranted.  The examiner should conduct an audiological evaluation and determine whether the Veteran has a current diagnosis of bilateral hearing loss and tinnitus, and, if so, whether each is related to military service, to include reported noise exposure.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify the private treatment provider who treated him for complaints of hearing loss in service and/or after service (See April 2013 Board hearing testimony).  The AOJ/AMC must then make reasonable efforts to obtain the non-VA records, including at least one follow-up attempt, unless it is reasonably certain that such effort would be futile.  If the AOJ/AMC cannot obtain the records identified by the Veteran, documentation to that effect should be associated with the claims files.

2.  Thereafter, schedule the Veteran for a VA audiological examination and opinion.  The examiner should review the entire claims file, including a copy of this remand, and any relevant records in an electronic format.  Such review should be noted in the examination report.

Specifically, the examiner should respond to the following questions:

(a)  Does the Veteran have a current diagnosis of hearing loss?  In answering this question, the examiner is asked to address (1) the February 2011 examination, including the speech discrimination score of 94 percent at 50dB HL in the right ear and 90 percent at 50dB HL in the left ear (2) the February 2012 examination, including the speech discrimination score of 84 percent in the right ear and 96 percent in the left ear, and (3) the February 2012 examiner's notation that the speech discrimination scores were inconsistent with the puretone threshold results (thereby warranting further audiologic testing to determine reliability of word recognition scores).

(b)  If so, is it as likely as not (probability of 50 percent or more) that the Veteran's current hearing loss disability was caused by, or the result of, noise exposure in service?  In so opining, please explain (1) the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent damage, and (2) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent damage, including theories of delayed/latent onset of hearing loss.  

(c)  Does the Veteran have a current diagnosis of tinnitus?  In answering this question, the examiner is asked to address the Veteran's April 2013 testimony that (1) his tinnitus came and went over the years, and (2) his intention in telling the February 2012 examiner that he first noticed his tinnitus several years earlier was to indicate that he had experienced tinnitus for a while, but had recently noticed an increase in severity.

(d)  If so, is it as likely as not (probability of 50 percent or more) that the Veteran's current tinnitus disability was caused by, or the result of, noise exposure in service?

3.  Then, the AOJ/AMC should readjudicate the claim.  If the benefits sought are not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


